Title: From Thomas Jefferson to the Virginia Delegates in Congress, 26 March 1781
From: Jefferson, Thomas
To: Virginia Delegates



Gentlemen
In Council Richmond March 26th. 1781

I beg Leave to ask your Sollicitations with Congress for Permission to Colo. William Davies of the Virginia line to accept an Appointment to the War Office of this State without prejudice to his rank and right to half-pay for life, Lands, and Depreciation of pay. I am in Hopes it will be the more easily obtained as by the Discontinuance of appointing full Colonels in the Army Officers of that rank seem not to be deemed essential. We are told too that instances of similar Indulgence do exist: particularly, that his Excellency Governor Clinton of New York retains his rank of Brigadier General, and the honble. Mr. McDowall a Delegate in Congress that of Major General in the Continental Army. A speedy answer to our Application is much desired. I have the Honor to be &c.,

T. J.


P.S. I will be much obliged to you for the Pensylvania Act either of Assembly or of the Executive for taking off the Embargo on flour and by the first Conveyance.

